Title: To George Washington from Captain Jonathan Forman, 8 May 1779
From: Forman, Jonathan
To: Washington, George



Sir
Elizth town [N.J.] May 8th 1779

General Maxwell has communicated to us the substance of a letter from your Excellency of yesterday. It has made us very unhappy that any act of ours should give your Excellency pain; but we trust when you are made acquainted with the circumstances that induced us to take these measures, that so far from censuring us, you will app[r]ove our conduct—The reasons that we have not heretofore made your Excellency acquainted with our peculiar hard circumstances were, that it would be giving you uneasiness, without answering any valuable end, for we are truly sensible of the incessant pains your Excellency has taken for the benefit of the Army. You are pleased to say, that you cannot but consider the late step of the Officers hasty and imprudent, That it was not hasty we will readily prove, and whether imprudent, future events in some measure must determine, tho’ dire necessity, with us, admitted no Alternitive. It will be proper to inform your Excellency that the Officers of the Jersey Brigade have repeatedly, and at almost every session of the Assembly since January 1777 Memorialized them upon the necessities of the Troops and the reasonableness of their makeing them some compensation for their services, that the Members of the Legislature (individually) Always assured the Gentlemen who waited on them with the memorials, that something very Generous should be done for the Troops; but we have the misfortune to inform your Excellency that not a single resolve was ever entered in their Minutes in our favor, Untill within two weeks—So long ago as last winter we informed the Council, of our determination to leave the service, unless we were properly provided for, and from them we again receivd Assurances that provision should be made for us—At the begining of the present session a Representation was sent to them signd by every Officer of the Brigade (a Copy of which we have inclosed) and so far were they from complying withe the reasonable requisitions contained in it, that they have referred it to Congress—Thus are we circumstanced; we have lost all confidence in our Legislature, Reason and Experience forbid that we should, have any. Few of us have private fortunes, many have families, who already are suffering every thing that can be received from an ungratefull Country, are we then to submit to all the inconveniencies, fatigue and Danger of a Camp life, while our Wives and our Children are perishing for want of common necessaries at home, and that without the most distant prospect of reward, (for our pay is now only nominal)—We are sensible that your Excellency cannot wish nor desire it from us—We are sorry that you should imagine we meant to disobey Orders, it was and still is our determination to march with our Regiment and do the duty of Officers until the Legislature should have a reasonable time to Appoint others, but no longer. We beg leave to Assure your Excellency, that we have the highest sense of your Ability and Virtues, that executing your orders has ever given us pleasure, that we love the service, and we love our Country; but when that Country gets so lost to virtue and justice as to forget to support its servants, it then becomes their duty to retire from the service. We are your Excellencys Obedient, hume servants
        In behalf of the Officers ofthe first RegimentJona. Forman 1st Capt. the Regt
